Citation Nr: 0205154	
Decision Date: 05/24/02    Archive Date: 06/03/02

DOCKET NO.  89-04 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a disability 
manifested by left shoulder pain.

2.  Entitlement to a temporary total convalescent rating 
under the provisions of 38 C.F.R. § 4.30 following bilateral 
foot surgery performed in April 1990.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from February 1979 to 
January 1986.  In a December 1986 administrative decision, 
the Los Angeles, California, Department of Veterans Affairs 
(VA) Regional Office (RO) determined that the veteran was 
eligible for benefits based upon his initial period of 
obligation from February 20, 1979, to February 19, 1982, and 
that his discharge by an other than honorable discharge, on 
January 15, 1986, was a bar to benefits for the period from 
February 20, 1982, to January 15, 1986.

This appeal came before the Board of Veterans' Appeals 
(Board) from a February 1991 rating decision of the Los 
Angeles RO which, inter alia, denied entitlement to a 
temporary total convalescent rating under the provisions of 
38 C.F.R. § 4.30 following bilateral foot surgery performed 
in April 1990, and a November 1992 rating decision of the Los 
Angeles RO, which, inter alia, denied entitlement to service 
connection for left shoulder pain.  The claims file is now 
under the original jurisdiction of the RO in Jackson, 
Mississippi.  

In March 2000, the veteran testified at a personal hearing 
before the undersigned at the RO.  38 U.S.C.A. § 7107(c), (d) 
(West Supp. 2001).  A transcript of the hearing is of record.  
In August 2000, the Board denied the veteran's appeals on 
five claims, including the left shoulder and convalescent 
rating claims.

The veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  In 
September 2001, the Court granted a joint motion to vacate 
the Board's decision with regard to the left shoulder and 
convalescent rating claims and to remand those claims, and to 
dismiss the remaining claims.  The joint motion for remand 
contains the assertion that the left shoulder and 
convalescent rating claims should be remanded for 
readjudication in compliance with the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West Supp. 2001).  (The VCAA was 
enacted after the Board's August 2000 decision, and it 
changed significant aspects of the law governing veteran's 
benefits claims).


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran did not report pain or other complaints 
involving his left shoulder during his honorable active 
service from February 20, 1979, to February 19, 1982.

3.  Arthritis in the veteran's left shoulder was not 
diagnosed until many years after his period of honorable 
active service.

4.  VA has established service connection for calluses of the 
veteran's left foot; VA has denied service connection for 
hammertoes of the left and right feet.

5.  In April 1990, the veteran underwent surgery on both feet 
to address hammertoes.


CONCLUSIONS OF LAW

1.  A left shoulder disability manifested by pain was not 
incurred or aggravated during a period of active service for 
which service connection may be granted.  38 U.S.C.A. 
§§ 1131, 5100, 5102, 5103, 5103A, 5107 (West Supp. 2001); 
38 C.F.R. §3.303 (2001).

2.  Arthritis of the left shoulder did not become manifest to 
a compensable degree within one year following a period of 
active service for which service connection may be granted.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137, 5100, 5102, 5103, 
5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.307, 
3.309 (2001).

3.  The veteran's bilateral foot surgery in April 1990 was 
not for a service-connected disability, and the claim of 
entitlement to a temporary total convalescent rating under 
the provisions of 38 C.F.R. § 4.30 following that surgery 
lacks legal merit.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107 (West Supp. 2001); 38 C.F.R. § 4.30 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The VCAA contains changes in the types of notice that VA must 
provide to claimants, and contains additional requirements 
pertaining to VA's duty to assist claimants in presenting and 
supporting their claims.  The VCAA eliminates the previous 
requirement that a claimant for VA benefits file a well-
grounded claim.  The VCAA is applicable to all claims filed 
on or after the dated of enactment of the VCAA, or filed 
before the date of enactment and not yet final as to that 
date.  See 38 U.S.C.A. § 5107 note (Effective and 
Applicability Provisions) (West Supp. 2001).

The regulations implementing the VCAA were published on 
August 29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 
2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, like the VCAA, apply to 
claims for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of 
amendments relating to claims to reopen, not here relevant.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

The Board finds that VA has fulfilled the notice and duty to 
assist requirements in this case.  

First, there is no issue as to substantial completeness of 
the applications for service connection or for temporary 
total convalescent rating.  See 38 U.S.C.A. § 5102 (West 
Supp. 2001); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. § 3.159(a), (b)(2)).

Second, the veteran has been notified of the information and 
medical or lay evidence necessary to support his claims.  See 
38 U.S.C.A. § 5103 (West Supp. 2001); 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § 3.159(b)).  When the veteran filed his claim for a 
convalescent rating in August 1990, he indicated that records 
of his surgery were at VA hospital at Loma Linda, California, 
indicating he knew this evidence would be necessary to 
support his claim.  In February 1991, the RO wrote to the 
veteran to ask him for the names and addresses of any doctors 
or hospitals who had treated him for any condition claimed 
and for releases for their records.  He was advised that he 
could provide the medical records himself if he wished.  He 
was also advised, by a separate letter, that he claimed that 
his shoulder disability arose during his period of other than 
honorable service.  Furthermore, in a December 1992 statement 
of the case (SOC) and an August 1998 supplemental statement 
of the case (SSOC), VA notified the veteran of the 
requirements to establish service connection and a 
convalescent rating, and the evidence needed to substantiate 
those claims as well as the evidence considered in connection 
with his claims.

Third, the RO has assisted the veteran by obtaining relevant 
medical records.  See 38 U.S.C.A. § 5103A (West Supp. 2001); 
66 Fed. Reg. 45,630, 45,630-45,632 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159(c)).  The RO has 
obtained the veteran's service medical records, the records 
relating to his bilateral foot surgery in April 1990 and 
follow-up records.  The veteran has had a VA examination that 
addressed the post-service condition of his left shoulder.  
The veteran testified in support of his claims at a September 
1997 hearing before RO personnel, and a March 2000 travel 
board hearing before the undersigned Board Member.

Although the Board's August 2000 decision was vacated by the 
Court, that decision provided further description of the type 
of evidence necessary to support the veteran's left shoulder 
and convalescent rating claims.  Following the Court's order 
granting the joint motion for remand, the Board sent the 
veteran a letter, in March 2002, providing him the 
opportunity to submit additional arguments and evidence in 
support of his claims.  In March 2002, the veteran responded 
that he did not have anything else to submit, and that he 
wanted the Board to proceed with readjudication of his 
claims.  See 38 U.S.C.A. § 5103 (West Supp. 2001); 66 Fed. 
Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159(a)-(b)).

The Board has considered whether there is any prejudice to 
the veteran in the Board's consideration of the VCAA and its 
implementing regulations in the first instance, i.e., when 
the RO has not yet considered the new law and regulations.  
See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92.  In this case, the requirements of the VCAA 
have been substantially met.  Therefore, there is no possible 
benefit to be derived from sending the case back to the RO 
for explicit consideration in the first instance.  Because 
the implementing regulations merely implement the VCAA, and 
do not provide any rights other than those provided by the 
VCAA, the Board's consideration of the regulations in the 
first instance is not prejudicial to the veteran, and the 
Board may proceed to consider the appeal.

II.  Service Connection

The veteran seeks to establish service connection for a 
disability manifested by left shoulder pain.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated in 
the line of duty in the active military service.  38 U.S.C.A. 
§ 1131 (West Supp. 2001); 38 C.F.R. § 3.303 (2001).  In the 
case of certain chronic diseases, including arthritis, 
service connection may be presumed if the disease became 
manifest to a degree of 10 percent disabling or more within 
one year after separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.307, 3.309 (2001).  When there is an approximate balance 
of positive and negative evidence regarding any issue 
material to the determination of a matter, VA shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) 
(West Supp. 2001).

A veteran is, by definition, someone who served in the active 
military, naval, or air service and who was discharged or 
released under conditions other than dishonorable.  
38 U.S.C.A. § 101(2) (West 1991); 38 C.F.R. §§ 3.1(d), 3.12 
(2001).  The veteran has been determined to be ineligible for 
compensation for any disability that arose during his period 
of service from February 20, 1982, to January 15, 1986 
because of the character of that service.

The veteran's service medical records show no complaints or 
treatment for a left shoulder problem during his honorable 
period of active service.  They show that he received 
treatment in February 1984 for pain in his left shoulder, 
which radiated to his biceps.  He reported that the pain had 
begun abruptly two days earlier, while he was loading boxes 
of ammunition.  The diagnosis was myalgia.  Outpatient 
treatment notes reflect that he was seen for left shoulder 
pain on at least three more occasions in 1984 through 1986.  
Those records that mention the history of the symptoms 
reflect the veteran's reports that the pain had begun in 1984 
or 1985.  Examiners provided diagnoses of mild strain, 
muscular strain, and muscle spasm.  In a May 1985 medical 
history, the veteran reported a shoulder problem.  In a 
December 1985 medical history, he reported back pain with 
lifting.  In the reports of medical examinations in May 1985 
and December 1985, no disorders of the back or upper 
extremities were noted.

After service, in February 1986, the veteran was examined by 
Gerino Pagan, M.D.  Dr. Pagan noted that the appellant's 
extremities were normal.  In June 1986, when the veteran was 
receiving treatment at the Santa Fe Family Health Care Center 
for pain in his chest, he reported that seven or eight months 
earlier he had injured his left shoulder while lifting a 
crate of ammunition, and that he had experienced intermittent 
pain since that episode.  In May 1989, he was seen at the 
Santa Fe Family Health Care Center for complaints of cramps 
in his left shoulder blade.

In April 1990, John M. King, M.D., examined the veteran.  The 
veteran complained of pain in his left shoulder.  He reported 
that he had injured his left shoulder in 1982 while serving 
in the United States Army.  Dr. King diagnosed chronic sprain 
of the left shoulder, with no evidence of a rotator cuff 
tear.  Also in April 1990, the appellant's left shoulder was 
examined by a VA examiner.  It was not swollen or deformed.  
No diagnosis was made.

In September 1990, Angelo Ongveloso, M.D., noted that the 
veteran complained of pain in his shoulders.  Dr. Ongveloso 
diagnosed arthritis.  In January 1991, Dr. Ongveloso examined 
the veteran for complaints of numbness in his left shoulder.  
The diagnosis was viral syndrome.  On two occasions in 
February 1992, the veteran was examined for left shoulder 
pain.

At the June 1997 hearing, the veteran testified that he had 
begun having problems with his left shoulder in 1980.  He 
stated that he had been treated in service for tightness and 
stiffness in his shoulders.

At the March 2000 hearing, he testified that he had injured 
his left shoulder in the 1980s, when he had lifted some 
crates of ammunition.  He stated that he had re-injured his 
shoulder while working in a motor pool.  The appellant 
explained that the initial injury had occurred while he was 
stationed in Grafenville, West Germany.  He stated that was 
treated by medics but was not taken to the hospital.  He 
recalled that he had been placed on light duty.  He stated 
that he had been provided with strong Motrin or strong 
Tylenol with codeine.  He stated that his shoulder also had 
been treated with heating pads.

He stated that, after service, he had complained about his 
shoulder at VA facilities in Loma Linda, California, and 
Jackson, Mississippi.  He stated that he recalled being told 
by a VA physician that he had pulled ligaments in his 
shoulder.  He stated that, if he had been treated by a 
private physician, those records were contained already in 
his claims folder.  He stated that he had continued to have 
trouble with his shoulder since his military service.  He 
stated that he took naproxen for relief of the pain.  He 
stated that he had also been treated with muscle relaxants 
and Motrin.

As noted above, the veteran is eligible for benefits based 
upon his initial period of active service, from February 20, 
1979, to February 19, 1982; but his discharge by an other 
than honorable discharge, on January 15, 1986, is a bar to 
benefits for the period from February 20, 1982, to January 
15, 1986.  Therefore, service connection can be established 
for a disease or injury that was incurred or aggravated 
during the earlier period of service, while any disease or 
injury that was incurred or aggravated during the later 
period of service may not be granted service-connected status 
for purpose of compensation.

Medical records adequately demonstrate that the veteran has 
had left shoulder symptoms, with diagnoses including 
tendonitis, chronic sprain, and arthritis.  The medical 
records, however, do not document any complaints involving 
the left shoulder prior to 1984.  The veteran's own 
statements at the time of treatment in 1984 through 1986 were 
that the symptoms had begun in 1984 or 1985.  Several years 
later, in 1990 and 1997, the veteran reported an earlier 
onset of left shoulder symptoms, in 1982 or 1980.  The Board 
finds that the veteran's contemporaneous statements are more 
credible than his later statements, both because the earlier 
statements were made when he was seeking medical treatment, 
and because recollections are likely to be more accurate 
closer to the time being recalled.  Furthermore, the earlier 
statements are in keeping with what is shown in the service 
medical records.  The veteran's evident self-interest in 
dating the onset of problems to his period of honorable 
service in connection with his claim for service connection 
damages the credibility of his later reports.

The Board concludes that the preponderance of the evidence is 
against finding the onset of a left should disability 
manifested by pain during the 1979 to 1982 period of service.  
In addition, the preponderance of the evidence is against any 
finding that the veteran had arthritis of the left shoulder 
within one year of February 19, 1982, the end of the earlier 
period of service.  Therefore, service connection for a left 
shoulder disorder is denied.



III.  Convalescent Rating

The veteran is seeking a temporary total disability rating 
for convalescence following surgery on his feet in April 
1990.

Temporary total disability ratings for convalescence are 
regulated by 38 C.F.R. § 4.30 (2001).  This regulation states 
that total ratings will be assigned from the date of hospital 
admission or outpatient release and continue for one, two, or 
three months from the first day of the month following such 
hospital discharge or outpatient release when treatment of a 
service-connected disability results in:  (1) surgery 
necessitating at least one month of convalescence; (2) 
surgery with severe postoperative residuals such as 
incompletely healed surgical wounds, stumps of recent 
amputations, therapeutic immobilization of one major joint or 
more, application of a body cast, or the necessity for house 
confinement, or the necessity for continued use of a 
wheelchair or crutches (regular weight-bearing prohibited); 
or (3) immobilization by cast, without surgery, of one major 
joint or more.

In August 1988, the Board issued a decision establishing 
entitlement to service connection for left foot calluses.  
Service connection was denied for hammertoes, right foot 
calluses, and a left foot wart.  A September 1988 rating 
decision by the Los Angeles, California, RO implemented the 
August 1988 Board decision, including granting service 
connection of calluses of the left foot.

Notes of VA outpatient treatment of the veteran in March 1990 
show a diagnosis of hammertoes and hallux abducto valgus 
deformity of both feet.  Surgical correction was planned for 
April 1990.  The planned postoperative course was light duty 
or no weight bearing for six weeks.  On hospital admission in 
April 1990, the veteran complained of painful, contracted 
digits two through four on his right foot and two and three 
on his left foot, painful big toes, and bumps on the sides of 
his big toes.  The examiner diagnosed hammertoes of the 
second and third digits of his left foot and the second, 
third, fourth digits of his right foot.  The veteran 
underwent arthrodeses of the second and third digits of the 
left foot with capsulotomy and tenotomy and arthrodeses of 
the second, third, and fourth digits of the right foot with 
capsulotomy and tenotomy.  The preoperative diagnosis and 
postoperative diagnoses were the same: multiple hammertoes.  
The day after surgery, the veteran was discharged as 
ambulatory with crutches.  The treating physician noted that 
the veteran would need to be off work for six weeks.  In May 
1990, a physician noted that the veteran had recently 
undergone bilateral foot surgery, and would be unable to work 
until July 15, 1990.

In a December 1990 statement, the veteran stated that he was 
on convalescent leave from work from April 7, 1990, to July 
15, 1990, following surgery for foot problems.  In an August 
1991 statement, the veteran stated that, to the best of his 
knowledge, surgery in April 1990 had been performed to remove 
calluses and growths of dead skin.  In an October 1991 
statement, the veteran stated that he had undergone surgery 
in April 1990 for removal of dead skin on both of his feet.  
He stated that he had been unable to work for the remainder 
of the year.

In a February 1992 statement, the veteran wrote that he had 
been hospitalized at a VA facility from April 6, 1990, to 
July 13, 1990, for surgery on his left foot.  He indicated 
that the surgery had been for removal of calluses or dead 
skin.

At the June 1997 hearing, the veteran reported stated that he 
had undergone surgeries on his feet in April 1990, and again 
in February 1992.  He stated that he had continued to have 
pain in his feet for three or four years after those 
operations.

At the March 2000 hearing, the veteran indicated that he had 
been hospitalized for three days in April 1990 with the 
surgery on his feet, and that he had been off from work for 
six weeks.  He stated that he had expected the surgery to 
involve removal of calluses from his toes, not fusion of the 
joints of his toes.  He stated that his toes had continued to 
be tender through August 1990, and that he had been unable to 
wear normal dress shoes.

The evidence in this case establishes that the April 1990 
surgery on the veteran's feet necessitated convalescent leave 
of at least one month.  His discharge instructions indicated 
convalescent leave of six weeks, and a VA examiner in May 
1990 indicated that the veteran would be unable to work from 
April 1990 to July 15, 1990.  The question is whether the 
surgery in April 1990 was for a service-connected condition.

The appellant is service-connected for calluses on the left 
foot.  Service connection for hammertoes was denied by the 
Board in August 1988.  The appellant has stated that his 
surgery in April 1990 for removal of calluses and bunions 
from his feet.  His statement is patently untrue.  It is 
neither credible nor competent.  The medical evidence is 
clear that the surgery was not for calluses.  In March 1990, 
the treating physician scheduled surgical correction for 
diagnoses of bilateral hallux abducto valgus and hammertoes.  
The hospital reports clearly indicate that the surgery was 
performed only for a non-service-connected disability, 
hammertoes.  As noted above, the regulations at 38 C.F.R. 
§ 4.30 provides for the assignment of a temporary total 
rating for convalescence following treatment of a service-
connected disability.  As there is no competent evidence of 
surgery for a service-connected condition, the preponderance 
of the evidence is against the claim.  It is a condition 
precedent to the award of convalescent benefits that the 
treatment necessitating convalescence be a service-connected 
disability.  The veteran's April 1990 bilateral foot surgery 
was not for a service-connected disability, and the claim 
lacks legal merit.  See Sabonis v. Brown, 6 Vet. App. 426 
(1994).  The claim must be denied.



ORDER

Entitlement to service connection for a disability manifested 
by left shoulder pain is denied.

Entitlement to a temporary total convalescent rating under 
the provisions of 38 C.F.R. § 4.30 following bilateral foot 
surgery performed in April 1990 is denied.




		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



